DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 5, 6, 8-13, 15, 19, 21, and 23 have been amended.
Claims 1-15 and 19-23 have been examined.
The specification objections in the previous Office Action have been addressed and are withdrawn.
The § 112 rejections in the previous Office Action have been addressed and are withdrawn.

Claim Objections
Claims 13-15 are objected to because of the following informalities.
Claim 13 recites, at line 10, “reading...and a processor....” This appears to be a typographical error. Applicant may have intended “reading...; and a processor....” If this is the case, the “and” at the end of line 9 should be deleted. In any case, some punctuation is needed between the final two steps, i.e., the reading and the performing steps, in the method of claim 13. The Examiner also notes that the text, “a processor in memory (PIM) circuit provided in the memory device” was moved to precede the “performing” limitation without properly providing markups. For purposes of examination, the claims will be interpreted as presented. However, the Applicant is requested to ensure to include proper marking in any future amendments to preserve the clarity of the record.
Claims 14 and 15 are objected to as depending from objected to base claims and failing to remedy the deficiencies of those claims. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, and 19-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites, at lines 3-4, “the first range or the second range.” The antecedent basis for this limitation is unclear. Claims 1 and 2 each introduce a first range and a second range, making it impossible to definitely determine to which element the limitation in question refers, thereby rendering the claims scope of the claims indefinite.
Claim 5 recites, at lines 2-3, “the address of the memory bank.” There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites, at the last line, “the address.” The antecedent basis for this limitation is unclear. The claim recites multiple prior instances of an address. Claim 23 has similar issues and is similarly rejected.
Claim 22 recites, at line 2, “the host.” There is insufficient antecedent basis for this limitation in the claim. The antecedent basis for this limitation is unclear. The claims recites multiple prior instances of a host.
Claim 22 recites, at the penultimate line, “the command/address.” There is insufficient antecedent basis for this limitation in the claim.
Claims 20-23 are rejected as depending from rejected base claims and failing to cure the indefiniteness of those base claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 13, 15, 19-21, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication No. 2017/0344301 by Ryu et al. (as cited by Applicant and hereinafter referred to as “Ryu”).
Regarding claim 13, Ryu discloses:
a method of operating a memory device comprising a memory including a plurality of memory banks, the method comprising: storing a plurality of instructions received from a host that correspond to a processing operation (Ryu discloses, at ¶ [0044], an internal processor (PIM) that processes operations using, as disclosed at ¶ [0045], data provided by the host. As disclosed at ¶ [0068], the internal processor includes a register buffer that stores processing information, which includes commands (instructions) from the memory cell array.); 
decoding a command and an address received from the host to determine whether a first part of the address belongs to one of a first range and a second range (Ryu discloses, at ¶ [0064], a decoding unit that decodes processing information, i.e., commands, and generates a decoding result. As disclosed at ¶¶ [0148]- [0149], this includes determining whether a command is to read a first area, which discloses an address belonging to a second range, or the command is to read a different area, which discloses an address belonging to a first range.); 
performing a memory operation corresponding to the received command and address when it is determined that the first part of the address corresponds to the first range (Ryu discloses, at ¶¶ [0148]- [0149], performing normal mode processing when the command is to read a different area, which discloses an address belonging to a first range.); and 
reading an instructed instruction among the plurality of instructions and a processor in memory (PIM) circuit provided in the memory device performing a processing operation corresponding to the read instruction by performing a data access of the memory using a second other part of the address, when it is determined that the first part of the address belongs to the second range (Ryu discloses, at ¶¶ [0148]- [0149], performing an internal processing operation when a command is to read a first area, which discloses an address belonging to a second range. As disclosed at ¶ [0132], the address bits used to determine the mode are also used to access the specified area. This discloses the first part, i.e., the MSB of the row address, as indicated at ¶ [0128], and the second part, i.e., the remaining bits of the address.).

Regarding claim 15, Ryu discloses the elements of claim 13, as discussed above. Ryu also discloses:
wherein, at least some bits of the address comprise address information on a position of data stored in a memory bank of the plurality of memory banks, and wherein the processing operation is performed by using data read from the position (Ryu discloses, at ¶¶ [0148]- [0149], performing a processing operation using data from a memory bank of the memory in response to a read to the first area, which discloses the data being identified by address bits of an address.).

Regarding claim 19, Ryu discloses:
a data processing system comprising a host, wherein the host comprises: address map memory configured to store a plurality of addresses that belong to a first range for instructing a memory operation to be performed on a memory device and a plurality of addresses that belong to a second range for instructing a processing operation to be performed using data read from a selected memory bank among memory banks of a memory of the memory device (Ryu discloses, at ¶ [0044], an internal processor (PIM) that processes operations using, as disclosed at ¶ [0045], data provided by the host and stored, as disclosed at ¶ [0130], in a plurality of banks. As disclosed at ¶¶ [0148]- [0149], the system performs an internal processing operation when a command is to read a first area, which discloses an address belonging to a second range, and performs normal mode processing when the command is to read a different area, which discloses an address belonging to a first range. As disclosed at ¶ [0135], the address information is stored, which discloses address map memory.); and 
a memory interface configured to instruct that the memory operation be performed by outputting an address that belongs to the first range and to instruct that the processing operation be performed by outputting an address including a first part that belongs to the second range and a second other part, where the processing operation performs a data access of the memory using the second other part of the address (Ryu discloses, at ¶¶ [0148]- [0149], the system performs an internal processing operation when a command is to read a first area, which discloses an outputting an address belonging to a second range, and performs normal mode processing when the command is to read a different area, which discloses outputting an address belonging to a first range. As disclosed at ¶ [0132], the address bits used to determine the mode are also used to access the specified area. This discloses the first part, i.e., the MSB of the row address, as indicated at ¶ [0128], and the second part, i.e., the remaining bits of the address. As disclosed at ¶ [0119], the system instructs which mode to execute using a mode register, which discloses a memory interface.).

Regarding claim 20, Ryu discloses the elements of claim 19, as discussed above. Ryu also discloses:
wherein, in instructing the memory operation and the processing operation, the host further outputs a write command or a read command (Ryu discloses, at ¶¶ [0148]- [0149], the system performs the internal processing operation or normal mode processing operation when a read command is executed.).

Regarding claim 21, Ryu discloses the elements of claim 19, as discussed above. Ryu also discloses:
further comprising the memory device including the plurality of banks, wherein the memory device comprises: a processor in memory (PIMI) circuit configured to process an operation by using at least one of data provided by the host and data read from the memory banks (Ryu discloses, at ¶ [0044], an internal processor (PIM) that processes operations using, as disclosed at ¶ [0045], data provided by the host. As disclosed at ¶ [0068], the internal processor includes a register buffer that stores processing information, which includes commands (instructions) from the memory cell array.); and 
control logic configured to decode a command and an address received from a host to generate a decoding result and to perform a control operation so that one of i) the memory operation on the memory banks is performed and ii) the PIM circuit performs the processing operation based on the decoding result (Ryu discloses, at ¶ [0064], a decoding unit that decodes processing information, i.e., commands, and generates a decoding result. As disclosed at ¶ [0065], the internal processor performs a processing operation based on the decoding result.).

Regarding claim 23, Ryu, as modified, discloses the elements of claim 21, as discussed above. Ryu also discloses:
wherein, in the command and the address instructing the processing operation to be performed, address information on a position of data stored in the selected bank is included in the address, and wherein the PIM circuit performs the processing operation by using data read from a position corresponding to the address of the selected bank (Ryu discloses, at ¶¶ [0148]- [0149], performing a processing operation using data from a memory bank of the memory in response to a read to the first area, which discloses the data being identified by address bits of an address.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 14, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu in view of US Publication No. 2018/0032458 by Bell (hereinafter referred to as “Bell”). 
Regarding claim 1, Ryu discloses:
a memory device comprising: a memory comprising a memory bank including memory cells (Ryu discloses, at ¶ [0044], a memory device including an array of memory cells that includes, as disclosed at ¶ [0130], a plurality of banks.); 
a processor in memory (PIM) circuit configured to process an operation using data provided by a host or read data read from the memory bank, the PIM circuit including an instruction memory storing a  plurality of instructions provided from the host (Ryu discloses, at ¶ [0044], an internal processor (PIM) that processes operations using, as disclosed at ¶ [0045], data provided by the host. As disclosed at ¶ [0068], the internal processor includes a register buffer that stores processing information, which includes commands (instructions) from the memory cell array.); and 
control logic configured to decode a command and an address received from the host to generate a decoding result and to perform a control operation so that one of i) a memory operation on the memory bank is performed and ii) the PIM circuit performs a processing operation, based on the decoding result (Ryu discloses, at ¶ [0064], a decoding unit that decodes processing information, i.e., commands, and generates a decoding result. As disclosed at ¶ [0065], the internal processor performs a processing operation based on the decoding result.),
wherein the memory device performs the memory operation when a first part of the address indicates a first range, wherein the PIM circuit performs the processing operation when the first part indicates a second other range and a data access of the memory by the processing operation is performed using a second other part of the address (Ryu discloses, at ¶¶ [0148]- [0149], the system performs an internal processing operation when a command is to read a first area, which discloses an outputting an address belonging to a second range, and performs normal mode processing when the command is to read a different area, which discloses outputting an address belonging to a first range. As disclosed at ¶ [0132], the address bits used to determine the mode are also used to access the specified area. This discloses the first part, i.e., the MSB of the row address, as indicated at ¶ [0128], and the second part, i.e., the remaining bits of the address.).
Ryu does not explicitly disclose wherein a counting value of a program counter instructing a position of the instruction memory is controlled in response to the command and the address instructing the processing operation be performed.
However, in the same field of endeavor (e.g., memory) Bell discloses:
wherein a counting value of a program counter instructing a position of the instruction memory is controlled in response to the command and the address instructing the processing operation be performed (Bell discloses, at ¶ [0034], a program counter controls fetching and executing instructions, which discloses specifying a position in instruction memory.). 


Regarding claim 2, Ryu, as modified, discloses the elements of claim 1, as discussed above. Ryu also discloses:
wherein the memory device performs the memory operation when, a bit value of the address belongs to a first range and performs the processing operation when the bit value of the address belongs to a second range different from the first range (Ryu discloses, at ¶¶ [0148]- [0149], performing an internal processing operation when a command is to read a first area, which discloses an address belonging to a second range, and performing normal mode processing when the command is to read a different area, which discloses an address belonging to a first range.).

Regarding claim 3, Ryu, as modified, discloses the elements of claim 2, as discussed above. Ryu also discloses:
wherein the address comprises mode information representing a memory operation mode or an operation processing mode and address information representing a position of the memory bank, and wherein the address belongs to the first range or the second range in accordance with a bit value of the mode information (Ryu discloses, at ¶¶ [0148]- [0149], operating in internal processing mode or normal mode based on whether the address of the command specifies a first area or second area, i.e., not the first area, which discloses a first bit value and second bit value.).

Regarding claim 4, Ryu, as modified, discloses the elements of claim 1, as discussed above. Ryu also discloses:
wherein the command is a read command or a write command (Ryu discloses, at ¶¶ [0148]- [0149], a read command.).

Regarding claim 5, Ryu, as modified, discloses the elements of claim 4, as discussed above. Ryu also discloses:
wherein the PIM circuit performs the processing operation by using the read data read from a position corresponding to the address of the memory bank when the command corresponds to the read command (Ryu discloses, at ¶¶ [0148]- [0149], performing a processing operation using data from the first area in response to a read to the first area.), and 
wherein the PIM circuit performs the processing operation using the host data provided by the host when the command corresponds to the write command (Ryu discloses, at ¶ [0076], the data may be provided by the host, which, as disclosed at ¶ [0042], discloses a write command.).

Regarding claim 6, Ryu, as modified, discloses the elements of claim 1, as discussed above. Ryu also discloses:
wherein the address comprises a row address instructing a row of the memory bank and a column address instructing a column of the memory bank and the PIM circuit performs the processing operation using the read data read from a position instructed by the row address and the column address (Ryu discloses, at ¶¶ [0056]-[0058], retrieving data using row and column addresses to indicate a position.).

Regarding claim 7, Ryu, as modified, discloses the elements of claim 1, as discussed above. Ryu also discloses:
a processing controller configured to perform a control operation so that an instruction operation corresponding to an instruction…is processed (Ryu discloses, at ¶ [0069], a processing control that selects an instruction to perform a corresponding operation.); and 
at least one processing element configured to perform the instruction operation based on control of the processing controller (Ryu discloses, at ¶ [0065], a processing unit that performs processing operations based on the command selected.).

However, in the same field of endeavor (e.g., memory) Bell discloses:
a counting value of a program counter instructing a position of the instruction memory (Bell discloses, at ¶ [0034], a program counter controls fetching and executing instructions, which discloses specifying a position in instruction memory.). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Ryu’s internal processor to include Bell’s program counter because doing so merely entails combining prior art elements according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Regarding claim 8, Ryu, as modified, discloses the elements of claim 7, as discussed above. Ryu also discloses:
wherein the at least one processing element comprises a plurality of processing elements, the memory comprises a plurality of memory banks including the memory bank, and the plurality of processing elements are respectively arranged to correspond to the memory banks (Ryu discloses, at ¶¶ [0072]-[0074], searching, moving, and adding, which discloses multiple processing elements. As disclosed at ¶ [0130], the memory comprises a plurality of banks. The processing operations use data from the banks, which discloses being respectively arranged to correspond to the banks.).

Regarding claim 14, Ryu discloses the elements of claim 13, as discussed above. Ryu does not explicitly disclose wherein the reading of the instruction comprises: checking a counting value of a program counter instructing a position of instruction memory in which the plurality of instructions are stored, and performing counting of the program counter in response to the command/address instructing the processing operation to be performed.
However, in the same field of endeavor (e.g., memory) Bell discloses:
(Bell discloses, at ¶ [0034], a program counter controls fetching and executing instructions, which discloses specifying a position in instruction memory.). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Ryu’s internal processor to include Bell’s program counter because doing so merely entails combining prior art elements according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Regarding claim 22, Ryu, as modified, discloses the elements of claim 21, as discussed above. Ryu also discloses:
wherein the PIIM circuit comprises: instruction memory configured to store a plurality of instructions provided by the host (Ryu discloses, at ¶ [0068], the internal processor includes a register buffer that stores processing information, which includes commands (instructions) from the memory cell array.); and 
Ryu does not explicitly disclose a program counter configured to output a counting value instructing a position of the instruction memory, and wherein, in response to the command/address instructing the processing operation to be performed, counting of the program counter is performed.
However, in the same field of endeavor (e.g., memory) Bell discloses:
a program counter configured to output a counting value instructing a position of the instruction memory, and wherein, in response to the command/address instructing the processing operation to be performed, counting of the program counter is performed (Bell discloses, at ¶ [0034], a program counter controls fetching and executing instructions, which discloses specifying a position in instruction memory.). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Ryu’s internal processor to include Bell’s program counter because doing so merely entails combining prior art elements according to known methods to yield .

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu in view of Bell in view of US Publication No. 2017/0344480 by Beard (hereinafter referred to as “Beard”).
Regarding claim 9, Ryu, as modified, discloses the elements of claim 7, as discussed above. Ryu does not explicitly disclose wherein each of the plurality of processing elements is shared by at least two of the memory banks. 
However, in the same field of endeavor (e.g., processing) Beard discloses:
wherein each of the plurality of processing elements is shared by at least two of the memory banks (Beard discloses, at ¶ [0090], sharing processing elements between hosts, which discloses between multiple memory banks.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Ryu’s internal processor to include Beard’s sharing of resources because doing so merely entails combining prior art elements according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Regarding claim 10, Ryu, as modified, discloses the elements of claim 1, as discussed above. Ryu does not explicitly disclose wherein, when the command and the address instructing the processing operation to be performed is received, a first instruction instructed by a current counting value of the program counter and a second instruction instructed by a next counting value of the program counter are read together and a predecoding operation is performed on the second instruction.
However, in the same field of endeavor (e.g., processing) Beard discloses:
wherein, when the command and the address instructing the processing operation to be performed is received, a first instruction instructed by a current counting value of the program counter and a second instruction instructed by a next counting value of the program counter are read together (Beard discloses, at ¶ [0025], sequentially fetching instructions, which discloses the current and next counting values of the PC as the PC points to instructions to be executed (see ¶ [0088]), and fetching the instructions as a block, i.e., together.), and 
a predecoding operation is performed on the second instruction (Beard discloses, at ¶ [0025], determining whether instructions are NUCD instructions, and if so, fetching and decoding a marker, which discloses predecoding.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Ryu’s internal processor to include Beard’s program counter updating and predecoding because doing so merely entails combining prior art elements according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Regarding claim 11, Ryu, as modified, discloses the elements of claim 10, as discussed above. Ryu does not explicitly disclose wherein, when the second instruction corresponds to a loop instruction, the second instruction includes information on a position of a third instruction to be moved, and wherein the PIM circuit executes the third instruction without executing the second instruction when a second command and second address instructing a next operation to be processed is received.
However, in the same field of endeavor (e.g., processing) Beard discloses:
wherein, when the second instruction corresponds to a loop instruction, the second instruction includes information on a position of a third instruction to be moved, and wherein the PIM circuit executes the third instruction without executing the second instruction when a command/address instructing a next operation to be processed is received (Beard discloses, at ¶ [0053], determining a range of addresses to be accessed, which discloses position information. Beard also disclose, at ¶ [0094], unrolling loops, which discloses executing subsequent instructions without executing the loop instructions.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Ryu’s internal processor to include Beard’s program loop unrolling because doing so merely entails combining prior art elements according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ryu in view of Bell in view of US Publication No. 2020/0020393 by Al-Shamma (hereinafter referred to as “Al-Shamma”).
Regarding claim 12, Ryu, as modified, discloses the elements of claim 1, as discussed above. Ryu does not explicitly disclose wherein the operation is for neural network processing, and the PIM circuit performs the processing operation using the host data from the host and weight information in the memory bank.
However, in the same field of endeavor (e.g., in memory processing) Al-Shamma discloses:
wherein the operation is for neural network processing, and the PIM circuit performs the processing operation using the host data from the host and weight information in the memory bank (Al-Shamma discloses, at ¶ [0039], using in-memory processing for neural network processing using weight data in the memory and input data from the host.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Ryu’s internal processor to include Al-Shamma’s neural network processing because doing so merely entails combining prior art elements according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Response to Arguments
On page 12-13 of the response filed May 10, 2021 (“response”), the Applicant argues that Ryu does not disclose the following features of claim 1: “the memory device performs the memory operation when a first part of the address indicates a first range" and "the PIM circuit performs the processing operation when the first part indicates a second other range and a data access of the memory by the processing operation is performed using a second other part of the address.” In support of this position, the Applicant refers to ¶ [0050] of Ryu, which discloses, “the specific signal including one or more bits that control whether to use internal processing mode or not, also described as a mode indicator, includes a separate control signal or special command, a combination of commands, a mode register set (MRS), a particular bit of an address, a signal received by a dedicated pin of the semiconductor memory device 
Though fully considered, the Examiner respectfully disagrees. As disclosed in the portion of Ryu cited by the Applicant, Ryu discloses that a bit of an address can be used to select whether to operate in normal mode or in internal processing mode. As further disclosed by Ryu at, e.g., ¶ [0128], the most significant bit of an address can be used to specify the mode. At ¶ [0132], Ryu discloses that the MSB selects the mode, which determines which memory space is to be used, and the rest of the bits are used to access data in the determined memory space. 
The Examiner maintains that the amended claims read on these aspects of Ryu. Specifically, the claimed first portion of the address reads on the MSB, which is the interpretation given by the Applicant on page 11 of the response. That the remaining bits, i.e., the claimed second portion, are then used to specify an location in the indicated memory range is a fundamental property of memory access. If the first bit of an address is zero, a given range of addresses is specified, and the remaining bits of the address indicate which location in that range is specified, while if the first bit is one, a different range is specified, with the remaining bits likewise indicating a location within the different range. These properties hold true for memory generally. Therefore, Ryu’s disclosure of using the MSB of the row address to specify the mode, which specifies a particular memory space, and the same address bits to access the memory space discloses the amended limitations of claim 1. 

On pages 13-14 of the response the Applicant argues that the remaining claims are allowable for similar reasons.
Though fully considered, the Examiner respectfully disagrees. The reasons set forth in the remarks and rejections presented above, including those regarding the independent claims, are applicable to these claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN DOMAN whose telephone number is (571)270-5677.  The examiner can normally be reached on Monday through Friday 8:30am-6pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee J. Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWN DOMAN/
Primary Examiner, Art Unit 2183